Citation Nr: 1121472	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  05-09 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for residuals, excision of ganglion cyst, left wrist, currently rated 10 percent disabling. 

2. Whether new and material evidence has been received to reopen a claim for service connection for status post ingrown toenail. 

3. Whether new and material evidence has been received to reopen a claim for service connection for any eye condition or impaired vision. 

4. Whether new and material evidence has been received to reopen a claim for service connection for sinusitis. 

5. Whether new and material evidence has been received to reopen a claim for service connection for any allergy. 

6. Whether new and material evidence has been received to reopen a claim for service connection for hiatal hernia. 

7. Whether new and material evidence has been received to reopen a claim for service connection for acne (claimed as skin condition). 

8. Whether new and material evidence has been received to reopen a claim for service connection for a condition of the teeth. 

9. Whether new and material evidence has been received to reopen a claim for service connection for psychiatric disorder.

10. Entitlement to service connection for psychiatric disorder, to include post traumatic stress disorder (PTSD). 

11. Entitlement to special monthly compensation based on loss of use of the left hand. 

12. Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968. 

These matters come before the Board of Veterans' Appeals (Board) with a complicated procedural history. 

In March 1976, the Veteran was granted service connection for a ganglion cyst of the left wrist, and assigned a 10 percent rating, effective November 4, 1975.  Since that time, he has requested and been denied an increased rating for this disability many times.  In addition, the Veteran has applied for service connection for the disabilities listed on the title page, and these claims, as well as subsequent petitions to reopen these claims, have been denied on multiple occasions. 

The current appeal arises in the aftermath of multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In May 2003, the RO denied the Veteran's claim for an increased rating for residuals, excision of ganglion, left wrist.  The RO also denied the Veteran's petitions to reopen his previously denied claims for service connection for adjustment disorder, sinusitis, acne, gastritis, peptic ulcer, any eye condition or impaired vision, and hiatal hernia. 

In a February 2004 rating decision, the RO again denied the increased rating claim, and also denied petitions to reopen the previously denied claims for adjustment disorder; sinusitis; any eye condition or impaired vision; acne claimed as skin condition; peptic ulcer; residuals, fracture second metacarpal, left hand; status post ingrown toenail; any hearing loss; tinnitus; deviated nasal septum, allergy; hiatal hernia; carpal tunnel syndrome of the left wrist; gastritis; and any teeth condition. 

In November 2004, the RO denied entitlement to service connection for PTSD, special monthly compensation for loss of use of the left hand, and entitlement to specially adapted housing.  The Veteran submitted a timely notice of disagreement and a statement of the case was issued in May 2006.  A substantive appeal was received in July 2006 and the RO subsequently advised the Veteran that this document was untimely.  However, the Board accepted testimony on these issues, and waived the filing of timely substantive appeal when it remanded the claims for further development in June 2009.  Percy v. Shinseki, 23 Vet. App. (2009). 

In May and July 2005, the RO continued to decline to reopen a claim seeking service connection for any eye condition or impaired vision.  

In February 2009, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

In June 2009, the Board remanded all of the issues as stated on the previous page for further development.  

Although the Veteran had submitted separate claims for service connection for PTSD and whether new and material evidence had been received to reopen a claim for service connection for an adjustment disorder with mixed emotional features and the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the reopened issue below as a claim for entitlement to service connection for a psychiatric disorder, to include PTSD.

The issues of entitlement to an increased rating for residuals, excision of ganglion cyst, left wrist; entitlement to service connection for a psychiatric disorder, including PTSD; entitlement to special monthly compensation based on loss of use of the left hand and specially adapted housing; and whether new and material evidence has been received to reopen the claims for service connection for status post ingrown toenail, any eye condition or impaired vision, sinusitis, allergy, hiatal hernia, acne (claimed as skin condition, and condition of the teeth are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In January 1982, the Board denied entitlement to service connection for a psychiatric disorder on the merits finding that the Veteran did not develop a psychiatric disorder during service and there was no post service evidence showing that there was a psychiatric disorder.   

2. Evidence received since the January 1982 decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1. The January 1982 Board decision that denied service connection for a claimed psychiatric disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2010).

2. The evidence received since the January 1982 decision is new and material and sufficient to reopen the claim for a psychiatric disorder.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the Board's favorable decision in reopening the Veteran's claim for service connection for a psychiatric disorder, the claim is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, with exception, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In a January 1982 decision, the Board denied entitlement to service connection for a claimed psychiatric disorder on the merits finding that the Veteran did not develop a psychiatric disorder during service and there was no post service evidence showing that there was a current psychiatric disorder.  The Veteran was notified of the Board's decision, did not appeal, and the decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d).

In May 2003, the RO denied service connection for adjustment disorder with mixed emotional features on the basis that new and material evidence had not been submitted.  This decision did not become final and in February 2004, the RO continued to decline to reopen the claim.  As these decisions are currently on appeal, the Board will review the evidence submitted since the final January 1982 Board decision in order to determine whether or not it is new and material evidence.

Pertinent new evidence received since January 1982 denial includes VA medical records that show that the Veteran has a variously diagnosed psychiatric disorder.  He has been diagnosed with anxiety, depression, neuropsychiatric condition, adjustment disorder with mixed emotional features, and psychotic episodes.  A December 2009 psychiatric treatment note contains the Veteran's report that he had not been the same since his involvement in bombing runs during service.  This additional evidence is both new and material to the case because it relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder and raises a reasonable possibility of substantiating this claim.  The Board finds this additional evidence is new, in that it was not previously of record, and it is also material as it relates to a prior basis for denial of the claim, i.e., there was no diagnosis of a current psychiatric disorder.  Thus, new and material evidence has been submitted, and the claim is reopened.


ORDER

New and material evidence has been received to reopen a claim for service connection for a psychiatric disorder; to that extent only, the appeal is granted.


REMAND

In regards to an increased rating for a left wrist disability, during his February 2009 video conference hearing, the Veteran indicated that he now had loss of use of his left wrist/hand and that the wrist was ankylosed in a fixed position.  As he suggested that his left wrist disability increased in severity since his last VA examination in January 2004, more than six years ago, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (Apr. 7, 1995), 60 Fed. Reg. 43186 (1995).

The Board also notes that the Veteran has recently submitted an authorization for VA to request records of treatment for his left wrist disability in the "1970's" at the General Hospital, in Wilkes-Barre, Pennsylvania and by Dr. D'Ancia.  The claims folder contains records from these providers that were created during the 1970's.

In regards to service connection for a psychiatric disorder, including PTSD, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between a current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, supra.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, supra at 83.  VA medical records show that the Veteran has been diagnosed as having various psychiatric disorders, including anxiety, depression, neuropsychiatric condition, adjustment disorder with mixed emotional features, psychotic episode.  The December 2009 VA psychiatry note, discussed above, provides evidence that the current disability may be related to service.  

In May 2004, the Veteran filed a claim for PTSD.  On a PTSD questionnaire, the Veteran reported that while serving in Takhli, Thailand in 1967, he was involved in typing out orders for bombing missions.  He indicated that he would brief the pilots on the details and they would bomb the targeted locations a couple of days later.  

At his February 2009 video conference hearing, the Veteran testified that while he was in the Air Force service as a clerk in Thailand in 1967 and 1968 he was involved with the EB-66 and EB-66C Intelligence Section in which he would type out bombing missions.  He indicated that he was awarded the Air Force Commendation Medal for his actions while in Thailand.   

Although the medical record does not include a diagnosis of PTSD; the Veteran's service personnel record reflect that he was awarded the Air Force Commendation Medal for his meritorious service as Chief Clerk for the EB-66 Electronic Intelligence Section of the 41st Tactical Electronic Warfare Squadron, Takhli Royal Thai Air Force Base, Thailand from March 6, 1967 to February 6, 1968; he has been variously diagnosed with psychiatric disorders other than PTSD, and VA is required to consider whether a psychiatric disability, however diagnosed is related to an event or injury in service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In any event the service personnel records provide credible supporting evidence of the reported stressor events.

A new VA examination is necessary to determine whether there is a nexus between the Veteran's currently diagnosed psychiatric disorders and his active duty service.

In regards to the claims to reopen the underlying issues of entitlement to service connection for status post ingrown toenail, any eye condition or impaired vision, sinusitis, any allergy, hiatal hernia, acne/skin condition, and condition of the teeth, the Board notes that VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board remanded the claims in June 2009 for proper VCAA notice in compliance with Kent.  In August 2009, the agency of original jurisdiction (AOJ) erroneously notified the Veteran that the appeal period for the February 2004 decision (the decision on appeal) expired and the decision was final.  It went on to state that the evidence submitted must be new and relate to an unestablished fact necessary to substantiate the claim.  For the eye condition, the AOJ indicated that the appeal period for the July 2005 rating decision had expired (this rating is also on appeal), that the claim was previously denied because the service records were silent for an eye injury due to a fallen light fixture, and the evidence submitted must relate to that fact.  

The AOJ sent another letter in January 2010, which aimed to correct the previous communication; but it again erroneously stated that the February 2004 decision was final and that the claims were denied because Dr. C. had no record of treating the Veteran and Dr. K. did not respond to request for additional evidence.  The AMC also indicated that VA treatment records did not link the Veteran's current claimed condition with his active service and evidence submitted must pertain to this.  Again the Board notes that the February 2004 decision is the decision on appeal and as there are multiple issues that have been denied multiple times, the RO/AMC must address the prior final decision (prior to the current rating decisions on appeal) for each issue separately.  

There were denials of service connection for sinusitis (January 1970), allergy/skin condition and ingrown toenail (April 1978), and ingrown toenail (October 1978). However, there were also subsequent denials of petitions to reopen the claims for service connection for allergy condition, sinus condition, and nervous condition (July 1979), and nervous condition, hearing loss/tinnitus, and eye condition (June 1980), as well as a January 1982 Board denial of 7 service connection claims on a de novo basis and a May 1989 RO decision denying petitions to reopen these claims as well as denying new claims for service connection for deviated nasal septum, hiatal hernia, and peptic ulcer. 

While the Board's previous remand set out most of this history, the conflicting information provided to the Veteran is potentially prejudicial.  Thus, pursuant to Kent, a remand is necessary for notice as to the most recent prior final denial of each claim on any basis, and the basis on which each such prior final denial was made. 

The issues of entitlement to a special monthly compensation based on the loss of the use of the left hand and specially adapted housing are inextricably intertwined with the Veteran's claim of entitlement to increased evaluation for residuals, excision of ganglion cyst, left wrist.  As such, the Board finds that evaluation of the claims of entitlement to special monthly compensation based on the loss of the use of the left hand and specially adapted housing would be premature and, thus, must be remanded to the RO/AMC for consideration contemporaneous to the Veteran's pending increased rating and service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter with regard to his petition to reopen the claim for service connection for status post ingrown toenail, any eye condition or impaired vision, sinusitis, any allergy, hiatal hernia, acne/skin condition, and condition of the teeth.  The letter should identify the reasons for the prior final denial for each issue and the type of evidence necessary to satisfy the element of the underlying claims which was found insufficient in the previous final denial, in accordance with the Court's decision in Kent.

Tell him that there were denials of service connection for sinusitis (January 1970), allergy/skin condition and ingrown toenail (April 1978), and ingrown toenail (October 1978); denials of petitions to reopen the claims for service connection for allergy condition, sinus condition, and nervous condition (July 1979), and hearing loss/tinnitus, and eye condition (June 1980), as well as a January 1982 Board denial of the 7 service connection claims on a de novo basis and a May 1989 RO decision denying petitions to reopen these claims as well as denying new claims for service connection for deviated nasal septum, hiatal hernia, and peptic ulcer

The basis for the denials on the merits were that although seen for ingrown toenails, eye symptomatology and acne during service, chronic residuals had not been shown; and with regard to the other disabilities, the evidence either did not show a current disability or a link to service.

2.  The RO/AMC should schedule the Veteran for a VA examination to determine the severity of all current residuals of excision of a ganglion cyst of the left wrist.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.

The examiner should address whether the left wrist is ankylosed and, if so the angle of such ankylosis; and whether the Veteran has a loss of use of the left hand (he would be better served by amputation with prosthesis in place).  

The examiner should also identify any neurological impairment, to specifically include upper extremity nerve conditions.  The examiner should identify the nerves involved and associated symptoms.

3. Schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disabilities.  All indicated tests and studies should be conducted.

The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any disability shown at any time since his current claim in 2002 are etiologically related to service.  The examiner must provide a rationale for each opinion.

The examiner should specifically consider the Veteran's report of stress associated with his involvement in arranging bombing raids while serving in Thailand.

If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis.

The examiner is advised that the Veteran is competent to report his symptoms and events surrounding the nature of his service; and such reports must be considered in formulating any opinions.

4. The RO/AMC should review any opinion(s) or examination report(s) to ensure that it contains the information requested in this remand and is otherwise complete.

5.  If any claim on appeal is not fully granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


